                                                                                 Case 3:21-mj-04107-CDB Document 1 Filed 04/14/21 Page 1 of 3
                                 United States D_istrict Court                                                                                          STATEMENT OF PROBABLE CAUSE
                                                                                                                                                  (For issuance of an arrest warrant or summons)
                                              Violation Notice                                           Rev.1/2019)
      location Code       VIOiation Number                          Off10er Name (Pdnt)              Oft"~r No.
                                                                                                                                   I state that on ~ If. 20                       ~ i l e e~sing            ~as a
                                  9572918                                ttE.1)PQ ~:,                                            law enforcement officer in the        _ _ _ _ _ _ Distrid of                        I    W
                                                                                                                                     ~eE:~                                                                                   '




                                                                                         _ _ _,......,_ ·---ri-
c:::: DEFENDANT INFORMATION



    Street Address                             ,.




      Teg No.                                Slate




< - ~ ~ ~ ~ C E IS _R~QUIRED                                            APPEARANCE
                                                                              ' ..
                                                                                       IS .,.
                                                                                           OPTIONAL
                                                                                               _., ... . .               ~        The foregoing statement is based upon:                                                            ·-::r
                                                                                                                                                                                  f
                                                                                                 ~




OJ A              If BoK A is checked, you must                      If Box B ls checked, you !flUSt pay Iha             OJ      ~      my personal observation                          my personal Investigation                   0

                                                                                                                                                                                                                                    -
(/)                        in court. See                               tal collateral due or in fieu of payment
O                 instructions.                                            ar in court. See instructions.                ~       ;A     infonnation supplied to me from my fellow officer's observation
)>                                                             S                          Forfeiture Amount              )> ~ other (explain above)                v'IJ.e:t>
z                                                                                                                        ;;1 declare under penalty of perjury that the information which I have set fol1h above end on the
0                   PAY THIS AMOUNT AT
~
                   www.c:vb.uscourts.gov                                                                                 -::=,face of this violation notice is true and correct to the     f l]l)'kno,wiJIQg),.
                                                               $
i'3
                                                                                                                         ~xecutecl on:           _Q____; . .,____. . .,______                                     -4--_ _..,,..__
                If no court a                                                                                            o                       Date (mm/dd/yyyy)
Neourt Address                                                                           Date                            N
~                                                                                                                        ~

~                                                                                                                        ~robable cause has bee
N                                                                                        Time
:,:;.                                                                                                                    :,:;.
        My signature signifies that I nave received a oopy of lllls violation noUce. II is not an admission of guilt 1   "'executed on:
        promise 10 appear foc U1i) haaring at the time and place inst:Ncted or in tieu o1 appearance pay the total
        coUateral due.
        X Defendant Signature                                                                                                HAZMAT = Hazardous material in1101vod in lnddenl: PASS"' 9 or mon, pas-,ger vehicle:

        Original· _CVB Copy
                                                1111111111111111                                                             COL = Commercial dn...rs litense; CMV " Commerclel venlele Inv~ in incident
                                                                                                                                                                                             J



                                                              '99572918*
                   Case 3:21-mj-04107-CDB Document 1 Filed 04/14/21 Page 2 of 3

C')
<
OJ         CVB Location Code: A 180

"'
C')
)>.
         - Citation Number: 9572918
           NPS Case Number: NP20134115
z
=
..a.
N
=
N
                                    STATEMENT OF PROBABLE CAUSE
=
N
..a.       On September 19th, 2020, at approximately 1445 hours, while on duty in lake Mead National
..a.
N          Recreation Area, I United States Park Ranger (USPR) Christina Heupel {2321) along with USPR
:a::.
......   · Dylan Beaulieu, responded to a call for a fight in progress in the area of Little Davis Cove .

          Once on scene, I observed two parties on the beach. Each party was separated, and no physical
          display of fighting was observed. I was then approached by Officer Perry Miller (3409), a
          Nevada Dep~rtment of Wildlife officer (NDOW), who informed me that he spoke with the party
          located on the East end of the beach. Miller informed me that the party on the East end of the
          beach had been involved in a fight with the group located on the West end of the beach.

          According to David L Munson, Priscilla M MUNOZ who was associated with Adam Rodriguez,
          was involved in ·a physical fight with Munson, during which he sustained injuries. MUNOZ then
          approached Ashley Munson (David Munson's wife), in an aggressive manor and was verbally
          assaultive and threatening yelling racist profanities. According to witnesses from Munson's
          party, these events led to an additional physical altercation.

          Several witnesses from Munson's group identified MUNOZ as a primary aggressor, who was                I
          verbally assaultive as well as participated in the physical fight, resulting in injuries to various
          members of Munson's group.

          Due to the actions of all of those involved in the fight, the fight grew into a situation involving
          thirty people with several children in the area. This created an extremely dangerous situation o·n
          a heavily visited beach and resulted in injuries.

          I issued MUNOZ a mandatory appearance for violation of 36CFR 2.34(a){l} Disorderly coriduct
          with intent to cause public alarm, nuisance, jeopardy or violence, or knowingly or recklessly
          creating a risk thereof; Engages in fighting or threatening, or in violent behavior.
                   Case 3:21-mj-04107-CDB Document 1 Filed 04/14/21 Page 3 of 3

0
<
CJ        CVB Location Code: A 180
(/)
0        ·Citation Number: 9572918
)>        NPS Case Number: NP20134115
z
0
..I,
         The foregoing statement is based upon (check all that apply):
N
~
0
                ~ My personal observations
N
..I,

..I,
N
                 L        My personal investigation
~
......           __
                  ~_Information supplied to me from my fellow officer's observations.
                   D<..                                      .
                 _ _ _ Investigation conducted by a fellow officer.

                   l>(    Other (expl~in above)   Vt Le,o

                                                                   n_
               Pursuant to 28 U.S.C. § 1746(2), I declare that the foregoing is true and correct to best ofmy
         knowledge.

         Executed on:         l
                          Ul f1      /WD
                          Dat(mm/dd/yyyy)
                                                                   ~M
                                                          Officer's Signature/Badge Number
                                                                                             o2 3a I
         Probable cause has_ been ·tated for the issuane~ oware
                                                            f rt.
                                                                ~•(           ~
         Executed on:     ~           2,.p   ~            ~1/~
                             at (mnµdd/yyyy)                . .   agi,strate udge
